Citation Nr: 1205075	
Decision Date: 02/09/12    Archive Date: 02/23/12

DOCKET NO.  03-19 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a neck disability. 

2.  Entitlement to service connection for a right shoulder disability. 

3.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1981 to January 1992

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2003 and July 2004 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Veteran testified at a Board hearing at the RO in April 2008 before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing has been associated with the record on appeal.    

The case was remanded by the Board in March 2009 to afford the Veteran a VA medical examination with thorough review of the Veteran's medical history and to provide an opinion regarding the etiology of Veteran's disabilities.  The case was remanded again to allow the examiner to expand upon his nexus opinion.  The Veteran was afforded a VA examination in July 2009 with an additional addendum opinion in December 2010.  The examiner provided the requested opinion and a review of the record indicates that there was substantial compliance with the Board's directives regarding the neck disability.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The issues of service connection for a right shoulder disability and left knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The Veteran was involved in a motor vehicle accident during service in December 1990.  

2.  The Veteran did not experience symptoms of a chronic neck disability during service or continuous symptoms of a neck disability since separation from service. 

3.  The Veteran's neck disability is not causally or etiologically related to the Veteran's military service.  


CONCLUSION OF LAW

The criteria for service connection for a neck disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The record shows that through VCAA letters dated December 2001, March 2004, March 2006, November 2006, and March 2009 the Veteran was informed of the information and evidence necessary to substantiate the claims for service connection.  The Veteran was also advised of the types of evidence VA would assist in obtaining, as well as the Veteran's own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The United States Court of Appeals for Veterans Claims (Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  Further, the notice requirements apply to all five elements of a service connection claim: 1) veteran status, 2) existence of a disability, 3) a connection between the veteran's service and the disability, 4) degree of disability, and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).    

A VCAA letter to the Veteran was provided in December 2001 prior to the initial unfavorable decision in February 2003.  In this case, the Veteran was also advised of the criteria for rating a disability and those governing effective dates of awards in the March 2006 letter, prior to the most recent adjudication by the RO.   

The Board also finds that there has been compliance with the VCAA assistance provisions.  The record in this case includes service treatment records, VA treatment records, VA examination reports, private medical records, and lay evidence.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case, and no further action is necessary.  See generally 38 C.F.R. § 3.159(c).  No additional pertinent evidence has been identified by the Veteran.

The Veteran was afforded VA examinations in May 2002 and July 2009 with an addendum opinion in December 2010.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Board notes that the examiners were provided with an accurate history, the Veteran's history and complaints were recorded, and the examination reports set forth detailed examination findings to include nexus opinions with adequate bases for the opinions.  Therefore, the examination reports are adequate to decide the claims of service connection.  Thus, further examination is not necessary regarding the issues on appeal.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2) (2011) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board personal hearing, the Veterans Law Judge (VLJ) noted the elements of the claim that were lacking to substantiate the claim of service connection.  The VLJ asked questions to ascertain the extent of any in-service complaints, events, or injuries, and whether the Veteran's current disability is related to his service.   No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran.  The Veteran was assisted at the hearing by an accredited representative from the Texas Veterans Commission.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for service connection for a neck disability.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Service Connection for a Neck Disability

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board is to consider all lay and medical evidence as it pertains to the issues.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence"). 

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74   (1997); Layno v. Brown, 6 Vet. App. 465, 469   (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

The Veteran contends that he has a neck disability, manifested by chronic neck pain, that is related to his active service.  Specifically, the Veteran reported falling and injuring himself during service, as well as a motor vehicle accident during service.  The Veteran has a current diagnosis of degenerative joint disease of the cervical spine.  

Service treatment records show swelling of the neck involving the lymph glands for three days in September 1983.  The Board acknowledges that the Veteran fell on the stairs in October 1984, however no complaints of neck pain are noted.  In August 1986, the Veteran complained of pain in the right shoulder and neck area.  The examiner noted good range of motion of the neck with some pain in lateral flexion.  The Veteran's spinous processes were non tender.  The examiner diagnosed myalgia.  An April 1989 treatment record shows complaints of right shoulder pain and pain at the base of the neck.  The Veteran denied any history of injury, but noted it had been painful for one month.  He stated it began after exercising and playing softball.  He noted pain with twisting of the head from left to right.  The examiner diagnosed muscle strain of the right trapezius, not a neck disability.  The Veteran was involved in a motor vehicle accident in December 1990.  The Veteran did not experience head trauma.  He noted no complaints of neck pain.  The examiner found the Veteran's neck to be supple and non-tender.  Based on this evidence showing only one diagnosis of myalgia related to the Veteran's neck, the Board notes that the Veteran did not have chronic symptoms of a neck disability during service.  

Post-service, the Veteran first noted neck pain in March 2001, indicating that he had been experiencing pain for a few months.  The Veteran testified at a January 2004 hearing that he had not received treatment for his neck disability for 10 years after separation from service.  Based on the lack of treatment records and the Veteran's testimony, the Board finds that the Veteran did not experience continuous symptoms of a neck disability from separation from service.  

The Veteran was afforded a VA examination in May 2002.  The examiner noted extreme guarding of the neck and shoulders, indicating in the examiner's opinion a longstanding problem that the Veteran has become very careful not to aggravate.  The examiner opined that the Veteran's neck disability could very well result from an old motor vehicle accident if he had a neck injury.  The Board notes however that the examiner did not review the service treatment records and that the service treatment records indicate that the Veteran did not experience a neck injury in conjunction with the December 1990 accident.  

The Veteran submitted a letter dated April 2008 from his private physician.  The examiner noted the Veteran's treatment for neck pain in September 1983.  He also noted the December 1990 motor vehicle accident.  The examiner opined that the accident in December 1990 was causally related to his present neck condition.  He also opined that the accident aggravated a prior neck condition as previously noted in his military records.  The examiner did not address the fact that the Veteran's September 1983 complaint of neck pain is related to swollen lymph glands and did not address the lack of complaints or treatment at the time of the December 1990 accident.  In Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the Court specifically found that a medical opinion that contains only data and conclusions is accorded no weight.  The Court has previously found that an opinion that is unsupported and unexplained is purely speculative and does not provide the degree of certainty required for medical nexus evidence.  See Bloom v. West, 12 Vet. App. 185, 187 (1999).  Therefore, the Board finds this opinion to be inadequate for VA purposes.  

The Veteran was afforded another VA examination in July 2009.  At that time, the examiner reviewed the Veteran's claims file and provided a thorough physical examination.  The examiner opined that the Veteran's cervical pain is less likely than not related to his in-service motor vehicle accident.  The examiner noted that there is no mention of cervical pain or injury or treatment for cervical pain related to the accident.  The examiner noted no further evidence in the medical records indicating further care for injuries or residuals sustained in the motor vehicle accident.  The Veteran's imaging studies indicate degenerative disc disease in the cervical spine, which is more likely due to attrition and aging.  

The examiner extended his comments in a December 2010 addendum.  The examiner noted no medical evidence indicating treatment for a neck condition while on active duty.  He noted neck pain associated with a viral syndrome, which does not represent an intrinsic neck condition.  He also noted one diagnosis of myalgia, which indicates general muscular soreness or pain.  He again addressed the December 1990 motor vehicle accident, noting no evidence of any complaints in regards to the cervical spine.  The examiner noted that the Veteran served an additional year without further complaints or treatment for the neck.  The examiner opined that the Veteran's cervical spine disability is not due to military service or to the motor vehicle accident specifically.  

The Board notes that while the Veteran asserts that his neck pain may be due to either his fall during service or his motor vehicle accident, treatment records surrounding those incidents do not indicate any complaints, treatment, or diagnosis of a neck disability.  Additionally, the Veteran has not demonstrated that he has expertise in medical matters.  While there is no bright line exclusionary rule that a lay person cannot provide opinion evidence as to a nexus between an in-service event and a current condition, not all medical questions lend themselves to lay opinion evidence.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) referred to Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) for guidance.  In footnote 4 of Jandreau, the Federal Circuit indicated that the complexity of the claimed disability is to be considered in determining whether lay evidence is competent.  As to a nexus opinion relating any in-service injury to his present disability, the Board finds that the etiology of the Veteran's degenerative disc disease is too complex an issue, one typically determined by persons with medical training, to lend itself to lay opinion evidence.  

The Veteran is certainly competent to testify as to symptoms such as neck pain, which are non-medical in nature; however he is not competent to render a medical diagnosis or etiology.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology that is not medical in nature); see also, Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (certain disabilities are not conditions capable of lay diagnosis).  The record contains three medical nexus opinions.  The May 2002 medical opinion is based upon inaccurate facts and is therefore inadequate for service connection purposes.  The April 2008 private opinion provides no rationale for the opinion, simply expressing the examiner's opinion based on an incomplete restatement of the facts.  Finally the July 2009 medical opinion with the December 2010 addendum accurately addresses the Veteran's medical history and provides a thorough opinion with a rationale.  Therefore, the only medical opinion sufficient for VA purposes is the July 2009 and December 2010 opinion.  

Based on a thorough review of all lay and medical evidence, the Board finds the weight of the evidence to be against the claim, as the weight of the evidence shows that the Veteran's current neck disability did not begin during service and is not causally or etiologically related to service.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable, and claim of service connection for a neck disability must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a neck disability is denied. 


REMAND

The Board regrets any further delay in the adjudication of the Veteran's claim, however further development is necessary before a decision on the merits may be made regarding the right shoulder and left knee disability claims.  The March 2009 remand requested a medical examination and nexus opinion.  The July 2009 opinion addressed only the Veteran's December 1990 motor vehicle accident and did not address any causal relationship between the Veteran's disabilities and the remainder of his service.  In August 2010, the Board remanded the issue again to address whether the Veteran's disabilities are related to any other aspect of his military service including other medical complaints during service.  

In providing his opinion regarding the right shoulder in a December 2010 addendum, the examiner discussed only one complaint of shoulder pain related to the December 1990 motor vehicle accident.  The examiner noted that the Veteran's right shoulder disability is less likely than not related to his one treatment following the motor vehicle accident.  The Board notes however that the Veteran had multiple complaints of shoulder pain during service.  In July 1986, the Veteran complained of upper back tightness for one month with no history of injury or overuse.  The examiner noted a slightly tender area of the right trapezius above the scapula level with minimal swelling of the area.  The examiner noted good range of motion of the shoulder without pain.  The examiner diagnosed a trigger point right trapezius.  An August 1986 service treatment record shows complaints of pain in the right shoulder and neck area.  The examiner noted tender muscles on the right lateral aspect supra scapular.  The examiner diagnosed myalgia.  An April 1989 treatment record shows complaints of right shoulder pain and pain at the base of the neck.  The Veteran denied any history of injury, but noted it had been painful for one month.  He stated it began after exercising and playing softball.  He noted pain with twisting of the head from left to right.  The shoulder had full range of motion with no pain.  The examiner did note tenderness to palpation along the mid muscle belly of the right trapezius.  The muscle was tight.  The examiner diagnosed muscle strain of the right trapezius.  During treatment after the motor vehicle accident in December 1990, the Veteran noted soreness in his right shoulder area.  The examiner noted right subclavicular tenderness without crepitance and with full range of motion of the shoulder.  X-rays of the shoulder were normal.

In providing his opinion regarding the left knee in the December 2010 addendum, the examiner found no evidence indicating treatment for a left knee condition while on active duty.  Service treatment records, however, show complaints of a left knee injury in August 1989.  The Veteran reported that he had an injury two weeks prior that resulted in soreness and soft tissue swelling.  The examiner noted a small soft tissue swelling over the left patella with tenderness on the patella.  The examiner diagnosed a bruise of the patella and tissue.  Additionally, when treated for the motor vehicle accident in December 1990, the Veteran noted no complaints of the left knee.  During the April 2008 Board hearing, however, the Veteran noted that he did experience pain in his knees but did not report it at the time as he was not concerned about it.  In support of the statement, the board notes that the examiner found mild abrasions to both knees upon examination after the accident.

The examiner did not consider whether the Veteran's right shoulder could be causally or etiologically related to his multiple in-service complaints of shoulder pain, often lasting more than one month.  Additionally, the examiner did not address the Veteran's injury to his left knee prior to the examination and did not address the Veteran's complaints of pain and findings of abrasions during the December 1990 motor vehicle accident.  Although the Board again regrets the need to further prolong or delay a final decision in this case, the Board must remand the case again to ensure RO compliance with the May 2010 remand, requiring the examiner to address any incident noted during service related to the right shoulder or left knee.  See Stegall v. West, 11 Vet.App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  If possible, the same examiner who examined the Veteran during the July 2009 VA examination should be afforded another opportunity to clarify and expand upon his opinion.  The Board emphasizes that a detailed rationale for the opinion is necessary.   Specifically, the examiner should address the Veteran's multiple complaints of right shoulder pain during service including those from July 1986, April 1986, August 1989, and December 1990.  The examiner should also specifically address the Veteran's August 1989 left knee injury and his current note that he experienced pain in his knee after the motor vehicle accident in December 1990.    

The relevant documents in the claims file, to include service treatment records, should be made available to and reviewed by the examiner in connection with any further opinion.

2.  If, and only if, the same examiner is no longer available to expand upon his opinion from the July 2009 VA examination, the Veteran should be afforded a new VA examination to ascertain the nature and etiology of the Veteran's right shoulder and left knee disabilities.  The relevant documents in the claims file, to include service treatment records, should be made available to and reviewed by the examiner in connection with the new examination.  Any tests deemed medically advisable should be accomplished.  The examiner should clearly address the following:

a.)  As to any right shoulder disability, the examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that the Veteran's disability had its onset during service or is causally or etiologically related to service.  The examiner should specifically discuss the Veteran's multiple complaints of right shoulder pain during service including those from July 1986, April 1986, August 1989, and December 1990.

b.)  As to any left knee disability, the examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that the Veteran's disability had its onset during service or is causally or etiologically related to service.  The examiner should specifically discuss the Veteran's August 1989 left knee injury and his current note that he experienced pain in his knee after the motor vehicle accident in December 1990.

A complete rationale must be provided for any opinion offered.

3.  After completion of the above and any other development the RO/AMC should deem necessary, the RO/AMC should review the expanded record and readjudicate the claims.  If the claims remain denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case, and should be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2011).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


